Wells, J.
The statutes of the United States, 1790, c. 11 and 1804, c. 56, passed in pursuance of the Constitution, art. 4, \ 1, require that records, authenticated in the manner therein prescribed, shall be admitted in all courts within the United States, and have full faith and credit therein. Neither the Constitution nor the statutes forbid the states from authorizing the proof of records in other modes, in their own courts. The statute of Massachusetts, Gen. Sts. c. 131, § 61, has provided another mode. It is not in conflict with the law of the United States, but simply omits one requisite which that law prescribes. It does not require a certificate of the judge that the attestation of the clerk to a copy of a record of the court is in due form. The objection, therefore, that the copy of the judgment roll offered in evidence in this case did not bear the certificate of the judge of the court, cannot be sustained.
The authentication conforms in all respects to the requirements of our statute. It bears the seal of the court and the certificate of the clerk. The clerk is the proper pustodian of the records; and the seal of the court attached to his certificate attests the possession of the record in the person who certifies. Records so certified are always received as true, primd facie, without proof in the first instance of their genuineness or of the official character of the person who assumes to act in such official capacity. Buttrick v. Allen, 8 Mass. 273. Commonwealth v. Chase, 6 Cush. 248. 1 Greenl. Ev. § 503. Chamberlin v. Ball, 15 Gray, 352. Webber v. Davis, 5 Allen, 393. Commonwealth v. Connell, 9 Allen, 488.
When any other officer than the clerk or prothonotary makes the certificate, it may be necessary that it should be made to appear, by the certificate, that the officer certifying has charge of the records. But the clerk is presumed to have such charge, and therefore his certificate to that effect is unnecessary.

Exceptions overruled.